Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/15/2022 has been entered.
Status of claims
Claim 4 has been cancelled; Claims 1-3 and 5-8 have been amended; Claims 13-20 are added as new claims.
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species: the amended claims 5-9 depend on claim 1 individually,
Species 1: Claim(s) 5, total carbon is present to a stable content of from 0.065 wt% to 0.2 wt%;
Species 2: Claim(s) 6, total carbon is present to a stable content of from 0.070 wt% to 0.2 wt%;
Species 3: Claim(s) 7, total carbon is present to a stable content of from 0.070 wt% to 0.15 wt%;
Species 4: Claim(s) 8, total carbon is present to a stable content of from 0.070 wt% to 0.08 wt%;
Species 5: Claim(s) 9, total carbon is present to a stable content 0.08 wt%.
The species are independent or distinct because they include different total carbon ranges as stable content.
For examination purpose, the Species 1 (claim 5) is elected in the following examination since it has broadest claimed range. 

This application contains claims directed to the following patentably distinct species: the newly added claims 14 and 15-16 depend on claim 13 individually,
Species 6: Claim(s) 14, the threaded fatigue strength is at least 10% greater than a threaded fatigue strength of the standard Beta-C alloy;
Species 7: Claim(s) 15-16, the threaded fatigue strength is at least 10% greater than a threaded fatigue strength of Ti-6Al-4V (Ti-64);
The species are independent or distinct because they are different alloy examples.
For examination purpose, the Species 6 (claim 14) is elected in the following examination since it has broadest claimed range.
This application contains claims directed to the following patentably distinct species: the amended claims 19 and 20 depend on claim 13 individually,
Species 8: Claim(s) 19, the Ti alloy consisting essentially of V, Cr, Mo, Zr, Al, O, Fe, N, H, Y, and additional elements, stable carbon, and Ti;
Species 9: Claim(s) 20, the Ti alloy consisting of V, Cr, Mo, Zr, Al, O, Fe, N, H, Y, and additional elements, stable carbon, and Ti;
The species are independent or distinct because they have different “end close” for the claimed alloy composition elements..
For examination purpose, the Species 8 (claim 19) is elected in the following examination since it has broadest claimed range.
Claims 6-9, 15-16, and 20 are withdrawn as non-elected claims. Claims 1-3, 5, 10-14, and 17-19 remain for examination, wherein claims 1 and 13 are independent claims.

Previous Rejections/Objections
Previous rejection of Claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/26/2022.
Previous rejection of Claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/26/2022.
Previous rejection of Claim 9 under 35 U.S.C. 103(a) as being unpatentable over NPL-1 is withdrawn since this claim is identified as a non-elected claim as discussed above in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/26/2022.
Previous rejection of Claims 1 and 9-10 under 35 U.S.C. 103(a) as being unpatentable over Kunieda et al (WO 2017/018517 A1, listed in IDS dated 2/9/2021, corresponding to US 10,913,242 B2, thereafter US’242) in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/26/2022.
Previous rejection of Claims 11-12 under 35 U.S.C. 103(a) as being unpatentable over US’242 in view of Foltz IV (US-PG-Pub 2016/0201165 A1, thereafter PG’165) in view of the Applicant’s “Arguments/Remarks with amendment” filed on 04/26/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Objections
Claim 1 is objected to because of the following informalities:  “UTS”, “DSS” should write in whole terms. Appropriate correction is required.
Claims 19-20 are objected to because of the following informalities: a comma “,” should be added after “vanadium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “consisting essentially of” in claim 19, and the term “consisting of” in claim 20 is used by the claim to mean further limit the alloy elements in the corresponding independent claim 13. However, “the additional elements” in the instant claims 19-20 indicates that the term “consisting essentially of” (cl.19), and/or the term “consisting of” (cl.20) do not add any additional limitation to the corresponding independent claim 13. Since these claims need further clarification/amendment, claims 19-20 are not included in the following examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-14, 17-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Piwonka et al (NPL: “Induction melting and casting of titanium alloy aircraft components”, Technical Report AFML-TR-72-16C, 31 July 1972, pp.1-128, listed in IDS filed on 10/08/2021, thereafter NPL-1).
Regarding claims 1, 5, and 13, NPL-1 teaches a titanium alloy for aircraft components (Abstract, table III of NPL-1), which includes the meta-stable Ti alloy as recited in the instant claim. The composition comparison between alloy composition ranges disclosed by Example G 6064 in table III of NPL-1 (Ti-3Al-8V-6V-4Mo-4Zr-refer to table II) and the composition ranges of instant invention is listed in the following table. All the composition ranges disclosed by Example G 6064 in table III of NPL-1 are within the composition ranges of the instant invention. Claims 1, 5, and 13 are anticipated by NPL-1. Regarding the properties related to the alloy composition, for example UTS, DSS, fatigue strength, and precluding carbide formation, they are recognized as properties fully depend on the alloy compositions and microstructure. NPL-1 not only teaches the same alloy composition as claimed, but also the beta C structure (Table IV of NPL-1), the claimed properties would be expected for the Ti alloy of NPl-1. MPEP 2112 III&IV.

 Element
From instant Claims 1 and 13 (in wt%)
NPL-1 in wt%  
#G 6064 in table III of NPL-1
Overlapping range
(in wt%)
V
7.5-8.5
8.1
8.1
Cr
5.5-6.5
5.9
5.9
Mo
3.5-4.5
4.2
4.2
Zr
3.5-4.5
3.9
3.9
Al
3-4
3.3
3.3
O
Up to 0.3
0.13
0.13
Fe
0.3 or less
Trace amount
Trace amount
N
Up to 0.03 (cl.1)
Up to 0.3 (cl.13)
0.008
0.008
H
Up to 0.03
0.0236
0.0236
Y
50ppm or less 
Trace amount
Trace amount
Other element except Ti and C
0.15 or less each
0.40 total or less
Trace amount
Trace amount
C
>0.05 to not forming carbide (cl.1) to Max. 0.2
0.124
0.124
Ti
Balance
Balance
Balance

From claim 5


Total C
0.065-0.2
0.124
0.124


Regarding claims 2-3, NPL-1 specify the C-picking during melting treatment (Pages 16-20, table III, and Fig.7 of NPL-1), which teaches carbon amount including C impurities in standard beta-C alloy and added C during process.
Regarding claims 10-12 and 17-18, NPL-1 teaches beta phase in the Ti alloy (Table III and IV of NPL-1). NPL-1 teaches 38644 alloy treatment (table on page 35 and Appendix A of NPL-1), which reads on the limitation of retaining in solid solution and rapid cooling (cl.10) without forming alpha phase (cl.17), homogenizing treating (cl.11, 18), and aging at 1000oF (about 538oC-noted by the Examiner) (cl.12). The Ti fasteners (cl.11-12) is recognized as intended use for the claimed Ti alloy, which does not added patent weight for the instant claims. MPEP 2111.02 II. 
Regarding claim 14, the properties of the threaded fatigue strength is recognized as a material property fully depend on the alloy compositions and microstructure. NPL-1 not only teaches the same alloy composition as claimed, but also teaches the beta C structure (Table IV of NPL-1), the claimed threaded fatigue strength increasing would be expected for the Ti alloy of NPl-1. MPEP 2112 III&IV. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of Foltz IV (US-PG-Pub 2016/0201165 A1, thereafter PG’165).
Regarding claims 11-12, NPL-1 does not specify forming fasteners as recited in the instant claim. PG’165 teaches applying titanium alloy for fasteners application (par.[0004] of PG’165) and PG’165 specify that such alloys include Beta C titanium alloy (Ti-3Al-8V-6Cr-4Mo-4Zr; UNS R58649) (par.[0013] of PG’165). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the Ti based alloy of NPL-1 for fasteners’ application as demonstrated by PG’165 since PG’165 specify that the titanium alloys typically exhibit a high strength-to-weight ratio, are corrosion resistant, and are resistant to creep at moderately high temperatures, (par.[0004] of PG’165). Regarding the manufacturing process steps including homogenizing heat treatment, drawing (cl.11), and post heat treatment (cl.12), NPL-1 teaches 38644 alloy treatment (table on page 35 and Appendix A of NPL-1), which reads on the limitation of homogenizing treating (cl.11), and aging at 1000oF (about 538oC-noted by the Examiner) (cl.12).

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-3, 5, 10-14, and 17-19 have been fully considered but they are not persuasive and moot on the new ground rejection above. Regarding the Applicant’s arguments related to the amended features have been stated in the rejection above.
The Applicant’s arguments are summarized as following
Regarding the rejections under 35 U.S.C. 102(a) as being anticipated by Piwonka et al (NPL: “Induction melting and casting of titanium alloy aircraft components”, Technical Report AFML-TR-72-16C, 31 July 1972, pp.1-128, listed in IDS filed on 10/08/2021, thereafter NPL-1), the interstitial C in the Ti-alloy of NPL-1 cannot characterized as “stable carbon” or carbon in the predominant beta-phase of the claimed alloy since it is impurity.

In response,
Regarding the Applicant’s argument, Firstly, as pointed out in the rejection for the instant claims above, 0.124 wt% C in the example of #G 6064 in table III of NPL-1 is within the claimed carbon range (also refer to the previous office action dated 12/16/2021). Secondly, NPL-1 specify the C-picking during melting treatment (Pages 16-20, table III, and Fig.7 of NPL-1), therefore the 0.124 wt% C in the example of #G 6064 in table III of NPL-1 should not be considered as an impurity as argued. Finally, the interstitial C in the Ti-alloy of NPL-1 is in solid solution of beta-Ti phase and there is no any evidence to show it cannot provide contribution to the claimed properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734